ALLOWANCE
The Examiner was persuaded by the arguments filed on 5/12/22, and in view of those arguments as well as the amendments to the claims, the Examiner finds claims 1-20 allowable. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The Examiner was persuaded by the Applicant’s arguments pertaining to §101, and in view of these arguments—as well as the amendments to the claims—the Examiner withdraws these rejections. In short, iteratively applying perturbations to a weighted time-series signal cannot be practically performed as a mental process.
The Examiner notes that the outstanding rejections under §112 were also overcome by the Applicant’s amendments. These rejections are withdrawn.
Below are the closest cited references, each of which disclose various aspects of the claimed invention:
De Gooijer discloses a survey of time series forecasting, including several of the features of independent claim 1 pertaining to simulation and forecasting of weighted time series data. See mapping in §102 rejection in previous Office action. (De Gooijer JG, Hyndman RJ. 25 years of time series forecasting. International journal of forecasting. 2006 Jan 1;22(3):443-73.)
Ellner discloses a system for performing sensitivity analysis by perturbing a time series signal with a stochastic signal. (Ellner S, Turchin P. Chaos in a noisy world: new methods and evidence from time-series analysis. The American Naturalist. 1995 Mar 1;145(3):343-75.)
Sagheer discloses the application of an LSTM algorithm to time series forecasting. See especially p. 204. (Sagheer A, Kotb M. Time series forecasting of petroleum production using deep LSTM recurrent networks. Neurocomputing. 2019 Jan 5;323:203-13.)
Wallis discloses, inter alia, a technique for combining time-series forecasts via weightings. See especially p. 34. (Wallis KF. Combining forecasts—forty years later. Applied Financial Economics. 2011 Jan 1;21(1-2):33-41.)
However, none of the prior art references of record—alone or in combination—disclose or suggest the combined features recited in the independent claims, including specifically (for claim 1):
applying a simulation to the plurality of weighted time series to generate at least one predicted output via applying a perturbation that is representative of an uncertainty in the plurality of weighted time series, wherein the perturbation is applied on an iterative basis while dithering on a value of the perturbation to obtain an indication of a sensitivity of the at least one predicted output to the perturbation, and
presenting the indication of the sensitivity of the at least one predicted output to the perturbation as a first audio signal carried by a speaker device.
Independent claims 11 and 17 are allowable for the same reason as claim 1.

Conclusion
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vincent Gonzales whose telephone number is (571) 270-3837. The examiner can normally be reached on Monday-Friday 7 a.m. to 4 p.m. MT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda Huang, can be reached at (571) 270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Vincent Gonzales/
Primary Examiner, Art Unit 2124